Citation Nr: 0601518	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  98-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a torn right rotator cuff (right shoulder).

3.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain.

4.  Entitlement to an initial rating in excess of 40 percent 
for reflex sympathetic dystrophy (RSD) of the right lower 
extremity.

5.  Entitlement to an initial, compensable rating for 
gynecomastia of the breasts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from May 1994 to 
December 1996.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision in 
which the RO denied the veteran's claims for service 
connection for a seizure disorder, for photophobia, and for 
headaches; but granted the veteran's claims for service 
connection for RSD of the right lower right lower extremity, 
for residuals of a torn right rotator cuff (right shoulder), 
for lumbosacral strain, and for benign growths of the chest 
described as gynecomastia, and assigned 10, 20, 40, and zero 
percent ratings for those disabilities respectively, 
effective September 13, 1996.  The veteran filed a notice of 
disagreement (NOD) in February 1998 with the initial ratings 
assigned, and the RO issued a statement of the case (SOC) in 
October 1998.  The appellant filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
1998.

Because several of the claims on appeal involve requests for 
higher ratings following grants of service connection, the 
Board has characterized these matters in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

In January 2002, the appellant testified during a hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of that hearing is of record. 

In June 2002 and January 2003, the Board undertook additional 
development of the claim pursuant to the provisions of 38 
C.F.R. § 19.9 (2002).  Subsequently, the provision of 38 
C.F.R. § 19.9 (2002) purporting to confer upon the Board the 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO was held 
to be invalid.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  

Thus, in July 2003, the Board remanded these matters to the 
RO for initial consideration of the recently developed 
evidence and for further action.  In a November 2004 
decision, the RO granted service connection for headaches 
with photophobia and assigned an initial 30 percent rating.  
Given the favorable decision on the claims for service 
connection, these matters are no longer on appeal before the 
Board.  

After accomplishing, to the extent possible, the requested 
action on each of the remaining matters, the RO continued the 
denial of each remaining issue (as reflected in the July 2005 
supplemental SOC (SSOC)) and returned these matters to the 
Board for further appellate consideration.

The Board's decision denying the claim for service connection 
for a seizure disorder is set forth below.  The matters of 
entitlement to a higher initial rating, each, for RSD of the 
right lower right lower extremity, for residuals of a torn 
right rotator cuff (right shoulder), for lumbosacral strain, 
and for benign growths of the chest described as gynecomastia 
are addressed in the remand following the order; those 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that medical 
evidence of record and statements made by the veteran reflect 
his assertion that he has been unable to work, and is 
entitled to a total disability rating as the result of his 
service-connected disabilities.  The Board construes this 
evidence as raising an informal claim for a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU).  As the RO has not 
yet adjudicated the matter of a TDIU, it is not properly 
before the Board, and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a seizure 
disorder has been accomplished.

2.  The competent medical evidence, to include the findings 
of a March 2004 VA examiner, establishes that the veteran 
does not have a seizure disorder; the documented seizure 
during service was due to a reaction to medication.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at   38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for a seizure 
disorder has been accomplished.

Through a February 2004 notice letter as well as a July 2005 
supplemental statement of the case (SSOC), the RO notified 
the veteran and his representative of the legal criteria 
governing the claim for service connection for a seizure 
disorder, the evidence that had been considered in connection 
with the claim, and the bases for the denial of the claim.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  Given that fact, as 
well as the RO's instructions to him (as noted above), the 
Board finds that the veteran has essentially been put on 
notice to provide any evidence in his possession that 
pertains to the claims.  Accordingly, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the December 1996 rating action on appeal.  However, such 
makes sense, inasmuch as VCAA was not enacted until nearly 
four years later in November 2000.  Moreover, the Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the veteran.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  

As indicated above, the July 2005 SSOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to the 
claim.  Furthermore, in the February 2004 notice letter, the 
RO advised the veteran of VA's responsibilities to notify and 
assist him in his claim.  After the notice letter and SSOC, 
the veteran was afforded an opportunity to respond.  The 
veteran has not identified any medical treatment providers 
from whom he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim herein 
decided.  The veteran's service medical records are 
associated with the claims file, as are VA treatment records.  
In connection with this claim, the veteran has been afforded 
a number of VA examinations, the reports of which are 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence pertinent to the claim for service connection for a 
seizure disorder that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless. See ATD Corp., 
159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim herein decided.  



II.  Service Connection for a Seizure Disorder

The appellant contends that he developed a seizure disorder 
during service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Evidence pertinent to the claim consists of the appellant's 
service medical records, VA treatment and examination 
records, private treatment records, and the veteran's 
statements and hearing testimony.  

Service medical records reflect that the appellant 
experienced a seizure during service reportedly after taking 
penicillin to treat his right lower extremity pain.  As a 
result, he was prescribed seizure medication.

Post-service records show continued treatment for a seizure 
disorder with medication and no findings of any recurrences.  
According to a January 1997 VA examination report (one month 
after discharge), the examiner diagnosed the veteran with a 
seizure disorder and noted that the veteran was prescribed 
Tegretol.  

An April 1998 VA treatment record includes a notation that, 
while the veteran's history of seizures was not well 
characterized, the veteran continued to be prescribed 
Tegretol to treat a seizure disorder. 

An October 2001 VA treatment record includes a noted history 
that the veteran had experienced a seizure after taking 
penicillin.  The diagnosis was a seizure disorder in context 
of a specialized medication to treat his right lower 
extremity disorder.

According to a January 2002 VA treatment record, the examiner 
noted that the veteran had a history of seizures after 
treatment with penicillin.  He then was prescribed Tegretol 
for the following two years.

In a detailed March 2004 examination report, a VA neurologist 
opined that the veteran did not have a seizure disorder.  The 
examiner discussed the veteran's medical history, as 
documented above, and found that the veteran did not have a 
current seizure disorder. 

After considering the medical evidence in light of the above 
criteria, the Board finds that service connection for a 
seizure disorder cannot be established.  

The Board notes that the veteran had a documented seizure 
during service, but it was due to medication.  The veteran 
had a reaction to penicillin.  As a precaution, for the 
remainder of his service and for several years after service, 
the veteran was treated with a seizure medication.  

The recent medical evidence of record indicates that the 
veteran is no longer prescribed seizure medication.  As noted 
above, according to a January 2002 VA treatment record, the 
veteran stopped taking seizure medication two years after he 
was discharged from service, which was around 1998.  Further, 
there is no medical evidence of any documented seizure after 
the one during service.  

Significantly, the RO arranged for the veteran to undergo VA 
examination specifically to obtain a medical opinion as to 
whether the veteran currently has a seizure disorder, and, 
based on an examination of the veteran and his medical 
history, the March 2004 VA examiner specifically opined that 
the veteran did not have a current seizure disorder.  
Inasmuch as this opinion was clearly reached only after 
examination of the veteran, and consideration of his 
documented medical history and assertions, and is consistent 
with the evidence of record, the Board finds this opinion 
probative evidence on the question of current diagnosis.  The 
Board also points out no other opinion by a physician that 
directly contradicts the examiner's opinion.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
and persuasive evidence that the veteran currently has a 
seizure disorder, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board does not doubt the sincerity of the veteran's 
belief that the documented seizure he experienced during 
service represents a chronic disorder that he continues to 
have.  However, questions of medical diagnosis and causation 
are within the province of medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman without 
the appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

For all the foregoing reasons, the claim for service 
connection for a seizure disorder must be denied.  In 
reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a seizure disorder is denied.




REMAND

Unfortunately, the Board finds that additional RO action on 
the claims for higher initial ratings for RSD of the right 
lower right lower extremity, residuals of a torn right 
rotator cuff (right shoulder), for lumbosacral strain, and 
for benign growths of the chest described as gynecomastia, is 
warranted, even though such action will, regrettably, further 
delay an appellate decision on the remaining claims on 
appeal.

A review of the evidence reveals that the veteran underwent 
examination for each of the conditions for which a higher 
initial is sought in 1998.  However, the examinations were 
then requested in connection with the veteran's claims for 
service connection, and do not contain sufficient findings to 
evaluate the current severity of each disability for which a 
higher initial rating is sought.  As such, further action in 
this regard is warranted.  See 38 U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
appropriate neurological, orthopedic, and dermatological 
examinations, by physicians, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to any scheduled examination(s), without good cause, 
may result in a denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2005).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination(s), the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination(s) sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims for initial evaluations of the disabilities on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  In adjudicating each claim, the RO must document its 
specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for higher initial ratings for his 
RSD of the right lower extremity, for 
residuals of right shoulder injury, for 
lumbosacral strain, and/or for 
gynecomastia that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired,  the RO should 
arrange for the veteran to undergo VA 
neurological and orthopedic examinations, 
by physicians, at an appropriate VA 
medical facility.  The entire claims file 
must be made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.    

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
right lower extremity, diagnosed as 
reflex sympathetic dystrophy (RSD).  The 
examiner should identify the nerves or 
nerve groups affected by the veteran's 
RSD. With each nerve or nerve group that 
is identified, the examiner should also 
indicate whether there is complete 
paralysis or mild, moderate, or severe 
incomplete paralysis, neuritis or 
neuralgia.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.

The orthopedic examiner should conduct 
range of motion testing of the low back 
and the right shoulder (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  Also with 
respect to the low back and the right 
shoulder, he or she should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or in 
coordination.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  The 
physician should also indicate whether, 
and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

Specific to the lumbar spine, the 
examiner should indicate whether there is 
any ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis.  The 
examiner should also render findings as 
to whether the veteran has an abnormal 
gait, and/or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The examiner should also provide an 
opinion as to the impact of each 
disability on the veteran's ability to 
work.

4.  The RO should arrange for the veteran 
to undergo VA dermatological examination, 
by a physician, for evaluation of his 
service-connected gynecomastia of the 
chest.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Regarding the veteran's service-connected 
gynecomastia, the examiner should, if 
possible, provide measurements of the 
length and width of any residuals, as 
well as the areas of any scars in terms 
of square inches.  The examiner should 
also indicate whether such scars are 
superficial, unstable, and painful on 
examination and/or cause limitation of 
motion.  

The examiner should also provide an 
opinion as to the impact of the 
disability on the veteran's ability to 
work.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
higher initial ratings for RSD, for 
residuals of a torn right rotator cuff, 
for lumbosacral strain, and for 
gynecomastia. in light of all pertinent 
evidence and legal authority.  In 
adjudicating each claim, the RO should 
document its consideration of "staged 
rating", pursuant to the Fenderson 
decision (cited to above).

8.  If the claims for initial ratings 
continue to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE`
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


